EXHIBIT 10.4
ASSISTED LIVING CONCEPTS, INC.
EXECUTIVE RETIREMENT PROGRAM
EFFECTIVE JANUARY 1, 2005, AS AMENDED AND RESTATED DECEMBER 16, 2008
ARTICLE I
INTRODUCTION
     This document replaces the Extendicare Health Services, Inc. Executive
Retirement Program as amended and restated effective January 1, 2005 with
respect to employees of Assisted Living Concepts, Inc. No benefits shall be
payable to Assisted Living Concepts, Inc. employees under the terms of the
Extendicare Health Services, Inc. Executive Retirement Program, as amended and
restated effective January 1, 2005, but, instead, the benefits previously
provided by that Program are provided for herein. This document applies only to
amounts earned or first vested after calendar year 2004. Separately, Assisted
Living Concepts, Inc. has adopted a document to replace the document which it
had jointly maintained with Extendicare Health Services, Inc. with respect to
amounts earned and vested prior to 2005. That replacement document is referred
to herein as the “Frozen Plan”. No further amounts shall be earned and vested
under the Frozen Plan. All amounts credited under the Frozen Plan prior to
January 1, 2005 which were not yet vested as of January 1, 2005 and all
contributions to the Plan for periods on or after January 1, 2005 shall be
governed by the terms and provisions of this document. Nothing in this document
shall apply to amounts earned and vested prior to 2005 and past and future
interest earnings thereon. This document is intended to comply with the
provisions of Section 409A of the Internal Revenue Code and shall be interpreted
accordingly. If any provision or term of this document would be prohibited by or
inconsistent with the requirements of Section 409A of the Code, then such
provision or term shall be deemed to be reformed to comply with Section 409A of
the Code.
ARTICLE II
DEFINITIONS
     The following definitions shall be applicable throughout the Plan:
     2.1 “Account” means the account credited from time to time with bookkeeping
amounts equal to contributions on behalf of the Participant pursuant to
Section 3.2 and earnings credited on such amounts in accordance with Article IV.
The Account shall also hold those contributions (and earnings thereon) which had
been credited to the account of the Participant under the Frozen Plan prior to
2005 which were not vested prior to 2005.
     2.2 “Administrator” means the committee designated by the Corporation’s
Board of Directors under Plan Section 7.1, which shall be responsible for
administering and interpreting the Plan.

22



--------------------------------------------------------------------------------



 



     2.3 “Base Salary” means the base salary paid to a Participant by the
Corporation in a specified period prior to elective deferrals under any deferred
compensation plan or agreement between the Participant and the Corporation and
exclusive of bonuses, fringe benefits, imputed income, or any other form of
extra compensation.
     2.4 “Beneficiary” means the person, persons, or entity designated by the
Participant to receive any benefits payable under the Plan on or after the
Participant’s death. Each Participant shall be permitted to name, change or
revoke the Participant’s designation of a Beneficiary in writing on a form and
in the manner prescribed by the Corporation; provided, however, that the
designation on file with the Corporation at the time of the Participant’s death
shall be controlling. Should a Participant fail to make a valid Beneficiary
designation or leave no named Beneficiary surviving, any benefits due shall be
paid to such Participant’s spouse, if living; or if not living, then any
benefits due shall be paid to such Participant’s estate.
     2.5 “Code” means the Internal Revenue Code of 1986, including any
subsequent amendments.
     2.6 “Corporation” means Assisted Living Concepts, Inc., and each of its
affiliates which has adopted the Plan or may adopt the Plan; provided, however,
that for purposes of the power to amend or terminate the Plan or take any other
action under or with respect to the Plan, except for the payment of benefits,
the term “Corporation” shall refer only to Assisted Living Concepts, Inc.
     2.7 “Effective Date” means January 1, 2005.
     2.8 “ERISA” means the Employee Retirement Income Security Act of 1974,
including any subsequent amendments.
     2.9 “Participant” means a key management or highly compensated employee
designated as eligible to participate in the Plan for a Plan Year under
Section 3.1 (who shall be known as “Active Participants” for such Plan Year) and
any person who previously participated in the Plan and is entitled to benefits.
     2.10 “Plan” means the Assisted Living Concepts, Inc. Executive Retirement
Program, as set forth herein, and as may be amended from time to time.
     2.11 “Plan Year” means the calendar year.
     2.12 “Separation from Service”
     (a) In General. The Participant shall have a Separation from Service with
the Corporation if the Participant dies, retires, or otherwise has a termination
of employment with the Corporation. However, for purposes of this Section 2.12,
the employment relationship is treated as continuing intact while the individual
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the Corporation under an
applicable statute or by contract. For purposes of this paragraph (a) of this
Section 2.12, a leave of absence constitutes a bona fide leave of absence only
if there is a reasonable expectation that the Participant will return to perform
services for the Corporation. If the period of leave exceeds six months and the
individual does not retain a right to reemployment under an applicable statute
or by contract, the employment

23



--------------------------------------------------------------------------------



 



relationship is deemed to terminate on the first date immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the Participant to be unable
to perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence may be substituted
for such six-month period.
     (b) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Corporation and Participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Participant would perform after such date (whether as an employee
or as an independent contractor) would permanently decrease to no more than
20 percent of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or, the full period of services to the Corporation if the Participant
has been providing services to the Corporation less than 36 months). Facts and
circumstances to be considered in making this determination include, but are not
limited to, whether the Participant continues to be treated as an employee for
other purposes (such as continuation of salary and participation in employee
benefit programs), whether similarly situated service providers have been
treated consistently, and whether the Participant is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. The Participant is presumed to have Separated from
Service where the level of bona fide services performed decreases to a level
equal to 20 percent or less of the average level of services performed by the
employee during the immediately preceding 36-month period. The Participant will
be presumed not to have Separated from Service where the level of bona fide
services performed continues at a level that is 50 percent or more of the
average level of service performed by the Participant during the immediately
preceding 36-month period. No presumption applies to a decrease in the level of
bona fide services performed to a level that is more than 20 percent and less
than 50 percent of the average level of bona fide services performed during the
immediately preceding 36-month period. The presumption is rebuttable by
demonstrating that the Corporation and the Participant reasonably anticipated
that as of a certain date the level of bona fide services would be reduced
permanently to a level less than or equal to 20 percent of the average level of
bona fide services provided during the immediately preceding 36-month period or
the full period of services to the Corporation if the Participant has been
providing services to the Corporation less than 36 months (or that the level of
bona fide services would not be so reduced). For example, the Participant may
demonstrate that the Corporation and the Participant reasonably anticipated that
the Participant would cease providing services, but that, after the original
cessation of services, business circumstances such as termination of the
Participant’s replacement caused the Participant to return to employment.
Although the Participant’s return to employment may cause the Participant to be
presumed to have continued in employment because the Participant is providing
services at a rate equal to the rate at which the Participant was providing
services before the termination of employment, the facts and circumstances in
this case would demonstrate that at the time the Participant originally ceased
to provide services, the Corporation reasonably anticipated that the Participant
would not provide services in the future. For purposes of this paragraph (b),
for periods during which the Participant is on a paid bona fide leave of absence
(as defined in paragraph (a) of this Section 2.12) and has not otherwise
terminated employment pursuant to paragraph (a) of this Section 2.12, the
Participant is

24



--------------------------------------------------------------------------------



 



treated as providing bona fide services at a level equal to the level of
services that the Participant would have been required to perform to receive the
compensation paid with respect to such leave of absence. Periods during which
the Participant is on an unpaid bona fide leave of absence (as defined in
paragraph (a) of this Section 2.12) and has not otherwise terminated employment
pursuant to paragraph (a) of this Section 2.12, are disregarded for purposes of
this paragraph (b) of this Section 2.12 (including for purposes of determining
the applicable 36-month (or shorter) period).
     (c) Asset Purchase Transactions. Where as part of a sale or other
disposition of assets by the Corporation as seller to an unrelated service
recipient (buyer), a Participant of the Corporation would otherwise experience a
Separation from Service with the Corporation, the Corporation and the buyer may
retain the discretion to specify, and may specify, whether a Participant
providing services to the Corporation immediately before the asset purchase
transaction and providing services to the buyer after and in connection with the
asset purchase transaction has experienced a Separation from Service, provided
that the asset purchase transaction results from bona fide, arm’s length
negotiations, all service providers providing services to the Corporation
immediately before the asset purchase transaction and providing services to the
buyer after and in connection with the asset purchase transaction are treated
consistently (regardless of position at the Corporation) for purposes of
applying the provisions of any nonqualified deferred compensation plan, and such
treatment is specified in writing no later than the closing date of the asset
purchase transaction. For purposes of this paragraph (c), references to a sale
or other disposition of assets, or an asset purchase transaction, refer only to
a transfer of substantial assets, such as a plant or division or substantially
all the assets of a trade or business.
     (d) Dual Status. If a Participant provides services both as an employee of
the Corporation and as an independent contractor of the Corporation, the
Participant must separate from service both as an employee and as an independent
contractor to be treated as having Separated from Service. If a Participant
ceases providing services as an independent contractor and begins providing
services as an employee, or ceases providing services as an employee and begins
providing services as an independent contractor, the Participant will not be
considered to have a Separation from Service until the Participant has ceased
providing services in both capacities. Notwithstanding the foregoing, if a
Participant provides services both as an employee of the Corporation and a
member of the board of directors of the Corporation, the services provided as a
director are not taken into account in determining whether the Participant has a
Separation from Service as an employee for purposes of this Plan unless this
Plan is aggregated with any plan in which the Participant participates as a
director under IRS Regulation Section 1.409A-1(c)(2)(ii).
     2.13 “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant or the
Participant’s spouse, beneficiary or dependent (as defined in Section 152(a) of
the Code without regard to Section 151 (b)(1), (b)(2) and (d)(1)(B)), loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster), or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. For example, the imminent foreclosure of or eviction from the
Participant’s primary residence may constitute an Unforeseeable Emergency. In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well

25



--------------------------------------------------------------------------------



 



as for the costs of prescription drug medication, may constitute an
Unforeseeable Emergency. Finally, the need to pay for funeral expenses of a
spouse, beneficiary or a dependent (as defined in Code section 152(a) without
regard to Section 151 (b)(1), (b)(2) and (d)(1)(B)) may also constitute an
Unforeseeable Emergency. Except as otherwise provided above, the purchase of a
home and the payment of college tuition are not Unforeseeable Emergencies.
Whether a Participant is faced with an Unforeseeable Emergency is to be
determined based on the relevant facts and circumstances of each case.
ARTICLE III
PARTICIPATION AND CONTRIBUTIONS
     3.1 Determination of Participants. Within a reasonable period of time prior
to the beginning of a Plan Year or at any time during a Plan Year, the
Administrator will designate employees who will be eligible to become Active
Participants in the Plan for that Plan Year (or the remainder of such Plan
Year). An employee designated as an Active Participant for a Plan Year shall
remain an Active Participant until the employee’s Separation from Service or the
Administrator or the Board of Directors of the Corporation takes action to
terminate such employee’s participation effective on the first day of any Plan
Year subsequent to the date of such action by the Administrator or the Board.
     3.2 Amount of Contributions. For each month, beginning with the month in
which falls the Participant’s effective date of participation, the Corporation
shall make a contribution to the Account of the Participant equal to 10% of the
Participant’s Base Salary for that month. The contribution for a month shall be
credited to the Participant’s Account as of the last day of the month for which
it is made. No contributions will be made for a Participant for the calendar
month in which occurs the date of his Separation from Service with the
Corporation or in any subsequent calendar month.
     3.3 Contributions Are Hypothetical. The contributions under this Plan are
hypothetical contributions only.
ARTICLE IV
ACCOUNTS; EARNINGS
     4.1 Credits to Accounts. Bookkeeping amounts equal to the amounts
contributed by the Corporation pursuant to Section 3.2 shall be credited to such
Participant’s Account at the time specified in Section 3.2.
     4.2 Valuation of Account.
     (a) The Participant’s Account shall be credited or charged with deemed
earnings or losses as if it were invested in accordance with paragraph
(b) below.
     (b) (i) The investment funds available hereunder for the deemed investment
of the Account shall be such funds as the Administrator shall from time to time
determine. However, in no event shall the Corporation be required to make any
investment in any such fund and, to the extent such investments are made, such

26



--------------------------------------------------------------------------------



 



investments shall remain an asset of the Corporation subject to the claims of
its general creditors.
     (ii) On the date credited to the Participant’s Account, contributions shall
be deemed to be invested in one or more of the investment funds designated by
the Participant for such deemed investment. Once made, the Participant’s
investment designation shall continue in effect for all future contributions
until changed by the Participant. Any such change may be prospectively elected
by the Participant at the times established by the Administrator, which shall be
no less frequently than quarterly, and shall be effective only for
contributions, credited from and after its effective date.
     (iii) A Participant may prospectively elect to reallocate his Account
balance among the investment funds at the times established by the
Administrator, which shall be no less frequently than quarterly.
     (iv) The valuation of the funds held in the Account shall be accomplished
in the same manner as though the deemed investment in such funds had actually
been made and are valued at their fair market value price on valuation dates
hereunder.
     (v) A Participant’s Account shall be valued as of December 31 each year and
at such other times established by the Administrator, which shall be no less
frequently than quarterly.
     (vi) All elections and designations under this section shall be made in
accordance with procedures prescribed by the Administrator. The Administrator
may prescribe uniform percentages for such elections and designations.
     (vii) The earnings (or losses) provided for in this Section 4.2 shall
continue to accrue on the balance remaining in the Account during any period of
installment payments.
     (c) The Corporation shall provide annual reports to each Participant
showing (a) the value of the Account as of the most recent December 31st,
(b) the amount of deferral made by the Participant for the Plan Year ending on
such date and (c) the amount of any investment gain or loss and the costs of
administration credited or debited to the Participant’s Account.
     4.3 Bookkeeping Accounts Only. Each Participant’s Account shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to such Participant under the Plan. Participant Accounts shall be
bookkeeping accounts only and no Participant or Beneficiary shall have any
proprietary rights in any assets held by the Corporation, whether or not held
for the purpose of funding the Corporation’s obligation under this Plan. This
Plan constitutes the mere promise of the Corporation to make benefit payments in
the future and the right of any Participant or Beneficiary to receive benefits
under this Plan shall be an unsecured claim against the general assets of the
Corporation. Notwithstanding the foregoing, the Corporation may choose to
finance some or all of its obligations hereunder via a trust intended to be a
grantor trust.

27



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING
     5.1 In General. A Participant’s vested interest in his Account shall be the
percentage of his Account based on his completed years of continuous employment
with the group consisting of the Corporation and its affiliates from the date he
first became employed with that group determined as follows:

          Completed Years Of Continuous Employment:   Vested Percentage:
Less than 2 years
    0 %
At least 2 years, but less than 3
    20 %
At least 3 years, but less than 4
    40 %
At least 4 years, but less than 5
    70 %
5 or more years
    100 %

     5.2 Death or Disability. Notwithstanding Section 5.1 above, the Participant
shall be fully vested in his Account if the Participant’s Separation from
Service is by reason of death or disability. For this purpose, the Participant
shall be considered to be disabled if the Administrator finds the Participant,
on the basis of a written medical opinion, furnished by a licensed physician
appointed by the Administrator, to be incapable of engaging in the Participant’s
regular occupation with the Corporation at the location where the Participant
last worked, and that, to a reasonable medical probability, such incapacity will
continue to exist during the remainder of the Participant’s life.
ARTICLE VI
MANNER AND TIMING OF DISTRIBUTION
     6.1 Payment of Benefits.
     (a) After a Participant’s Separation from Service for any reason (including
retirement, death, disability or other termination), the Participant’s vested
interest in his Account will be determined and paid to the Participant (or in
the event of the Participant’s death, to the Participant’s Beneficiary). Payment
shall be made in one of the following forms as specified in the Participant’s
payment election pursuant to Section 6.2:
     (i) A single sum distribution of the vested balance of the Account on the
first day of the seventh month following the Participant’s Separation from
Service; or
     (ii) The total value of the vested balance of the Account shall be paid in
five (5) annual installments with the first of such installments to be paid on
the first day of the seventh month following the Participant’s Separation from
Service. The amount of each installment shall be the Participant’s vested
Account balance as determined on the day prior to distribution multiplied by a
fraction of which the numerator is one and the denominator is the number of

28



--------------------------------------------------------------------------------



 



payments remaining to be made to the Participant (including the payment being
made currently).
     (iii) The total value of the vested balance of the Account shall be paid in
ten (10) annual installments with the first of such installments to be paid on
the first day of the seventh month following the Participant’s Separation from
Service. The amount of each installment shall be the Participant’s vested
Account balance as determined on the day prior to distribution multiplied by a
fraction of which the numerator is one and the denominator is the number of
payments remaining to be made to the Participant (including the payment being
made currently).
     (iv) The total value of the vested balance of the Account shall be paid in
twenty (20) annual installments with the first of such installments to be paid
on the first day of the seventh month following the Participant’s Separation
from Service. The amount of each installment shall be the Participant’s vested
Account balance as determined on the day prior to distribution multiplied by a
fraction of which the numerator is one and the denominator is the number of
payments remaining to be made to the Participant (including the payment being
made currently).
In the case of the installment payments, subsequent installments shall be made
on an anniversary of the first installment.
     (b) Notwithstanding paragraph (a) above, in the case of a Participant whose
Separation from Service was due to death, payment shall commence under the
applicable payment option on the first day of the first month following the
Participant’s Separation from Service rather than on the first day of the
seventh month following the Participant’s Separation from Service.
     6.2 Payment Election. An individual who first becomes an Active Participant
at the beginning of a Plan Year shall, prior to his date of participation,
complete a payment election form specifying the form of payment applicable to
such Participant’s Account under the Plan. Absent an actual election by such
Participant by the effective date of participation, the Participant shall be
deemed to have elected payment in the single sum payment form. An individual who
first becomes an Active Participant other than on the first day of a Plan Year
shall, no later than 30 days after the effective date of participation, complete
a payment election form specifying the form of payment applicable to such
Participant’s Account. In the event such a Participant does not make an actual
election within such 30 day period, payment will be made in the single sum
payment form; provided, however, that if such Participant is already a
Participant in any other nonqualified plan or plans sponsored by the Corporation
of the account balance type, the most recent payment election with respect to
any one of those plans shall be the payment election form deemed elected under
this Plan regardless of whether the individual elects a different payment
election form during that initial 30 day period. A Participant may change the
form of payment by completing and filing a new payment election form with the
Corporation, and the payment election form on file with the Corporation as of
the date of the Participant’s Separation from Service shall be controlling.
Notwithstanding the foregoing, a payment election form changing the
Participant’s form of payment shall not be effective if the Participant has a
Separation from Service within twelve months after the date on which the
election change is filed with the Corporation. Any change in payment method must
have the effect of delaying the commencement of payments to a date which is at
least five (5) years following the initially

29



--------------------------------------------------------------------------------



 



scheduled commencement date of payment previously in effect. For purposes of
compliance with Section 409A of the Internal Revenue Code, a series of five year
installment payments, ten year installment payments and twenty year installment
payments are each designated as a single payment rather than a right to a series
of separate payments; therefore, a Participant who has elected (or is deemed to
have elected) any option under Section 6.1 may substitute any of the other
options for the option originally elected as long as the foregoing one-year and
five year rules are satisfied. The five year delay rule does not apply if the
revised payment method applies only upon the Participant’s death.
     6.3 Financial Hardship. A partial or total distribution of the
Participant’s Account shall be made prior to Separation from Service upon the
Participant’s request and a demonstration by the Participant of severe financial
hardship as a result of an Unforeseeable Emergency. Such distribution shall be
made in a single sum as soon as administratively practicable following the
Administrator’s determination that the foregoing requirements have been met. In
any case, a distribution due to Unforeseeable Emergency may not be made to the
extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals elected by the Participant
under any other nonqualified deferred compensation plan sponsored by the
Corporation of the account balance type. Distributions because of an
Unforeseeable Emergency must be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
Federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution). Determinations of amounts reasonably necessary to
satisfy the emergency need must take into account any additional compensation
that is available because of cancellation of a deferral election under any
deferred compensation plan sponsored by the Corporation. The payment may be made
from any arrangement in which the Participant participates that provides for
payment upon an Unforeseeable Emergency, provided that the arrangement under
which the payment was made must be designated at the time of payment.
     6.4 Delayed Distribution.
     (a) A payment otherwise required to be made pursuant to the provisions of
this Article VI shall be delayed if the Corporation reasonably anticipates that
the Corporation’s deduction with respect to such payment would be limited or
eliminated by application of Code Section 162(m); provided, however that such
payment shall be made on the earliest date on which the Corporation anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m). In any event, such payment
shall be made no later than the last day of the calendar year in which occurs
the six month anniversary of the date on which the Participant has a Separation
from Service.
     (b) A payment otherwise required under this Article VI shall be delayed if
the Corporation reasonably determines that the making of the payment will
jeopardize the ability of the Corporation to continue as a going concern;
provided, however, that payments shall be made on the earliest date on which the
Corporation reasonably determines that the making of the payment will not
jeopardize the ability of the Corporation to continue as a going concern.
     (c) A payment otherwise required under this Article VI shall be delayed if
the Corporation reasonably anticipates that the making of the payment will
violate federal securities laws or other applicable law; provided, however, that
payments shall

30



--------------------------------------------------------------------------------



 



nevertheless be made on the earliest date on which the Corporation reasonably
anticipates that the making of the payment will not cause such violation. (The
making of a payment that would cause inclusion in gross income or the
applicability of any penalty provision or other provision of the Code is not
treated as a violation of applicable law.)
     (d) A payment otherwise required under this Article VI shall be delayed
upon such other events and conditions as the Internal Revenue Service may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.
     6.5 Inclusion in Income Under Section 409A. Notwithstanding any other
provision of this Article VI, in the event this Plan fails to satisfy the
requirements of Code Section 409A and regulations thereunder with respect to any
Participant, there shall be distributed to such Participant as promptly as
possible after the Administrator becomes aware of such fact of noncompliance
such portion of the Participant’s Account balance hereunder as is included in
income as a result of the failure to comply, but no more.
     6.6 Domestic Relations Order. Notwithstanding any other provision of this
Article VI, payments shall be made from an account of a Participant in this Plan
to such individual or individuals (other than the Participant) and at such times
as are necessary to comply with a domestic relations order (as defined in Code
Section 414(p)(1)(B)).
     6.7 De Minimis Amounts. Notwithstanding any other provision this
Article VI, a Participant’s entire Account balance under this Plan and all other
nonqualified deferred compensation plans of the account balance type shall
automatically be distributed to the Participant on or before the later of
December 31 of the calendar year in which occurs the Participant’s Separation
from Service or the 15th day of the third month following the Participant’s
Separation from Service if the total amount in such Account balance at the time
of distribution, when aggregated with all other amounts payable to the
Participant under all arrangements benefiting the Participant described in
Section 1.409A-1(c) or any successor thereto, do not exceed the amount described
in Code Section 402(g)(1)(B). The foregoing lump sum payment shall be made
automatically and any other distribution elections otherwise applicable with
respect to the individual in the absence of this provision shall not apply.
ARTICLE VII
ADMINISTRATION
     7.1 Administrator. The Plan shall be administered by the Administrator,
which shall be a committee designated or created by the Corporation’s Board of
Directors for this purpose. The Administrator shall have all authority that may
be appropriate for administering the Plan, including the authority to adopt
rules and regulations for the conduct of its affairs and for implementing,
amending and carrying out the Plan, interpreting the provisions of the Plan and
determining a Participant’s entitlement to benefits hereunder. The Administrator
shall be entitled to rely upon the Corporation’s records as to information
pertinent to calculations or determinations made pursuant to the Plan.
     The Administrator may also delegate any of its clerical or other
administrative duties to one or more officers or employees of the Corporation,
who may assist the Administrator in the performance of any of its functions
hereunder. In the event of such delegation, a reference to the Administrator
shall be deemed to refer to such officer(s) or employee(s).

31



--------------------------------------------------------------------------------



 



     7.2 Authority of Administrator. The Administrator shall have full and
complete discretionary authority to determine eligibility for benefits under the
Plan, to construe the terms of the Plan and to decide any matter presented
through the claims procedure. Any final determination by the Administrator shall
be binding on all parties and afforded the maximum deference allowed by law. If
challenged in court, such determination shall not be subject to de novo review
and shall not be overturned unless proven to be arbitrary and capricious based
upon the evidence considered by the Administrator at the time of such
determination.
     7.3 Administrator Actions. The Administrator may authorize one or more of
its members to execute on its behalf instructions or directions to any
interested party, and any such interested party may rely upon the information
contained therein. The members may also act at a meeting or by unanimous written
consent. A majority of the members shall constitute a quorum for the transaction
of business and shall have full power to act hereunder. All decisions shall be
made by vote of the majority present at any meeting at which a quorum is
present, except for actions in writing without a meeting, which must be
unanimous.
     7.4 Conflict of Interest. Any person who is on the committee which has been
designated by the Corporation’s Board of Directors as the Administrator who is
covered under the Plan may not vote or decide upon any matter relating solely to
himself or vote in any case in which his individual right to any benefit under
the Plan is particularly involved. Decisions shall be made by remaining members.
Any such person shall not become an Active Participant the Plan unless and until
designated as a member by the Corporation’s Board of Directors. Further, any
such person shall not be removed from active participation in the Plan except
pursuant to action taken by the Board of Directors.
     7.5 Minor or Incompetent Payees. If a person to whom a benefit is payable
is a minor or is otherwise incompetent by reason of a physical or mental
disability, the Corporation may cause the payments due to such person to be made
to another person for the first person’s benefit without any responsibility to
see to the application of such payment. Such payments shall operate as a
complete discharge of the obligations to such person under the Plan.
     7.6 No Liability. Except as otherwise provided by law, neither the
Administrator, nor any member thereof, nor any director, officer or employee of
the Corporation involved in the administration of the Plan shall be liable for
any error of judgment, action or failure to act hereunder or for any good faith
exercise of discretion, excepting only liability for gross negligence or willful
misconduct. The Corporation shall hold harmless and defend any individual in the
employment of the Corporation and any director of the Corporation against any
claim, action or liability asserted against him in connection with any action or
failure to act regarding the Plan, except as and to the extent that any such
liability may be based upon the individual’s own gross negligence or willful
misconduct. This indemnification shall not duplicate but may supplement any
coverage available under any applicable insurance.
     7.7 Plan Expenses. All costs and expenses incurred in connection with the
administration and operation of the Plan shall be borne by the Corporation
and/or any trust established by the Corporation to assist it in meeting its
obligations under the Plan.
     7.8 Claims Procedure.
     (a) If the Participant or the Participant’s Beneficiary (hereinafter
referred to as a “Claimant”) is denied all or a portion of an expected benefit
under the Plan for any reason, he or she may file a claim with the Administrator
or its designee. The

32



--------------------------------------------------------------------------------



 



Administrator or its designee shall notify the Claimant within 60 days of
allowance or denial of the claim, unless the Claimant receives written notice
prior to the end of the sixty (60) day period stating that special circumstances
require an extension of the time for decision and specifying the expected date
of decision. The notice of the such decision shall be in writing, sent by mail
to the Claimant’s last known address, and if a denial of the claim, must contain
the following information:
     (i) the specific reasons for the denial;
     (ii) specific reference to pertinent provisions of the Plan on which the
denial is based; and
     (iii) if applicable, a description of any additional information or
material necessary to perfect the claim, an explanation of why such information
or material is necessary, and an explanation of the claims review procedure.
     (iv) a description of the Plan’s claims review procedure, including a
statement of the Claimant’s right to bring a civil action under Section 502 of
ERISA if the Claimant’s claim is denied upon review.
     (b) A Claimant is entitled to request a review of any denial of his claim.
The request for review must be submitted in writing to the Administrator within
60 days after receipt of the notice of the denial. The timely filing of such a
request is necessary to preserve any legal recourse which may be available to
the Claimant and, absent the submission of request for review within the 60-day
period, the claim will be deemed to be conclusively denied. Upon submission of a
written request for review, the Claimant or his representative shall be entitled
to review all pertinent documents, and to submit issues and comments in writing
for consideration by the Administrator.
The Administrator shall fully and fairly review the matter and shall consider
all information submitted in the review request, without regard to whether or
not such information was submitted or considered in the initial claim
determination. The Administrator shall promptly respond to the Claimant, in
writing, of its decision within 60 days after receipt of the review request.
However, due to special circumstances, if no response has been provided within
the first 60 days, and notice of the need for additional time has been furnished
within such period, the review and response may be made within the following
60 days. The Administrator’s decision shall include specific reasons for the
decision, including references to the particular Plan provisions upon which the
decision is based, notification that the Claimant can receive or review copies
of all documents, records and information relevant to the claim, and information
as to the Claimant’s right to file suit under Section 502(a) of ERISA.
     (c) If a determination of disability for purposes of Section 5.2, 6.1(b) or
6.2 becomes necessary and if such determination is considered to be with respect
to a claim for benefits based on disability for purposes of 29 CFR
Section 2560.503-1, then the Administrator shall adopt and administer a special
procedure for considering such disability claims meeting the requirements of 29
CFR Section 2560.503-1 for disability benefit claims.

33



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
     8.1 Amendment or Termination. The Corporation (through its Board of
Directors or authorized officers or employees) reserves the right to alter or
amend the Plan, or any part thereof, in such manner as it may determine, at any
time and for any reason. Further, the Board of Directors of the Corporation
reserves the right to terminate the Plan, at any time and for any reason.
Notwithstanding the foregoing, in no event shall any amendment or termination
deprive any Participant or Beneficiary of any amounts credited to him under this
Plan as of the date of such amendment or termination; provided, however, that
the Corporation may prospectively change the deemed investment funds available
hereunder or discontinue the crediting of earnings and losses and, further, the
Corporation may make any amendment it deems necessary or desirable for purposes
of compliance with the requirements of Code Section 409A and regulations
thereunder.
     If the Plan is amended to freeze benefit accruals, no additional
contributions shall be credited to any Participant Account hereunder. Following
such a freeze of benefit accruals, Participants’ Accounts shall be paid at such
time and in such form as provided under Article VI of the Plan. If the
Corporation terminates the Plan and if the termination is of the type described
in regulations issued by the Internal Revenue Service pursuant to Code
Section 409A, then the Corporation shall distribute the then existing Account
balances of Participants and beneficiaries in a lump sum within the time period
specified in such regulations and, following such distribution, there shall be
no further obligation to any Participant or beneficiary under this Plan.
However, if the termination is not of the type described in such regulations,
then following Plan termination Participants’ Accounts shall be paid at such
time and in such form as provided under Article VI of the plan.
     8.2 Applicable Law. This Plan shall be governed by the laws of the State of
Wisconsin, except to the extent preempted by the provisions of ERISA or other
applicable federal law.
     8.3 Relationship to Other Programs. Participation in the Plan shall not
affect a Participant’s rights to participate in and receive benefits under any
other plans of the Corporation, nor shall it affect the Participant’s rights
under any other agreement entered into with the Corporation, unless expressly
provided otherwise by such plan or agreement. Any amount credited under or paid
pursuant to this Plan shall not be treated as wages, salary or any other type of
compensation or otherwise taken into account in the determination of the
Participant’s benefits under any other plans of the Corporation, unless
expressly provided otherwise by such plan.
     8.4 Non-Assignability. No Participant or Beneficiary shall have any right
to commute, sell, assign, pledge, convey, or otherwise transfer any rights or
claims to receive benefits hereunder, nor shall such rights or claims be subject
to garnishment, attachment, execution or levy of any kind except to the extent
otherwise required by law.
     8.5 Status of Plan Under ERISA. The Plan is intended to be an unfunded plan
maintained by the Corporation primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
as described in Section 201(2), Section 301(a)(3), Section 401(a)(1) and
Section 4021(b)(6) of ERISA.
     8.6 Withholding. The Corporation shall comply with all applicable tax and
governmental withholding requirements. To the extent required by law, the
Corporation shall

34



--------------------------------------------------------------------------------



 



withhold any taxes required to be withheld by the federal or any state or local
government from payments made hereunder or from any other amounts paid to a
Participant by the Corporation. If FICA taxes must be withheld in connection
with amounts credited hereunder before payments are otherwise due hereunder and
if there are no other wages from which to withhold them, the Corporation shall
pay such FICA taxes generated by such payment (and taxes under Code Section 3401
triggered thereby and additional taxes under Section 3401 attributable to
pyramiding of Section 3401 wages and taxes) but no more and the Participant’s
Account hereunder shall be reduced by an amount equal to the payments made by
the Corporation.
     8.7 Limited Liability. In no event will the Corporation’s liability to pay
benefits to a Participant or his Beneficiary under Article VI ever exceed the
Participant’s vested interest in his Account under the Plan.
     8.8 No Right to Continued Employment. Neither participation in this Plan,
nor the payment of any benefit hereunder, shall be construed as giving to a
Participant any right to be retained in the service of the Corporation, or
limiting in any way the right of the Corporation to terminate the Participant’s
service at any time. Nor does participation in this Plan guarantee the
Participant the right to be continued in service in any particular position or
at any particular rate of compensation.
     8.9 Special Distribution Election Rules for 2005-2008. Notwithstanding the
usual rules regarding distribution elections, on or before December 31, 2008, a
Participant may make an election as to distribution of his Account from among
the choices described at Section 6.1 hereof without complying with the rules
described in Section 6.2 hereof as long as the effect of the election made in
any year is not to accelerate payments into that year or to defer payments which
would otherwise have been made in that year to a subsequent year. In order to
subsequently change any such special election after December 31, 2008, the
requirements of Section 6.2 hereof must be satisfied. (This election will not
apply to distribution of the Participant’s accounts holding amounts earned and
vested prior to January 1, 2005, if any, (and earnings credited thereon) since
such accounts are not governed by this document but are governed by the Frozen
Plan.)
     8.10 Cessation of Affiliation. Each Corporation sponsors the Plan as to its
own employees and not with respect to the employees of any other Corporation
which sponsors the Plan. If a Corporation which sponsors the Plan ceases to be
affiliated with the other Corporations which sponsor the Plan, then that
Corporation shall continue to maintain the Plan with respect to its own
employees, shall adopt replacement documents which are substantively identical
to this document by which to continue its obligations which had been created
hereunder and, thereafter, its obligations to its employees shall be governed by
such successor document and this document shall cease to apply to that
Corporation and its employees.

35